Case 20-20719-drd13            Doc 51      Filed 03/02/21 Entered 03/02/21 08:43:33                     Desc Main
                                          Document      Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MISSOURI

 In re: Margie Ellen Watkins,   )
                                )    Case No. 20-20719-drd-13
                      Debtor    )
 __________________________________________________________________


                                      MEMORANDUM OPINION

         Before this Court is the Trustee’s Objection to Exemptions claimed by Margie

 Ellen Watkins (the “Debtor”). The Court has jurisdiction over this matter pursuant

 to 28 U.S.C. §§1334(b) and 157(a) and (b). This is a core proceeding which this

 Court may hear and determine pursuant to 28 U.S.C. §§157(b)(2)(A) and (B). For

 the reasons set forth below, the Trustee’s objection is sustained in part and overruled

 in part.

                                          I.       BACKGROUND

         The Debtor filed her Chapter 13 petition on October 22, 2020. On her

 Schedule J, she lists four great-grandchildren, ages 4, 7, 10 and 11, as dependents.

 She lists exemptions totaling $10,440.28 on Schedule C under R.S.Mo. §513.440.1

 The Trustee takes the position that the Debtor is not entitled to the per-child

 exemption under that section because the dependents are not the Debtor’s children.

 As a result, the Trustee requests that the Court allow the exemption under §513.440


 1
  The $10,440.28 amount consists of $1,250 for the head of family, plus $350 for each of the Debtor’s four great-
 grandchildren, plus other property pertaining to the Debtor’s roof damage.

                                                          1
Case 20-20719-drd13     Doc 51    Filed 03/02/21 Entered 03/02/21 08:43:33     Desc Main
                                 Document      Page 2 of 6



 for the Debtor in the amount of $1,250 as head of the family, and disallow the

 remainder.

         The Debtor asserts that she is entitled to the per-child exemption because she

 is the legal guardian of two of the minors, but feeds, houses, and cares for all four of

 them.

                                  II.   DISCUSSION

         Missouri’s exemption statute permits each head of family to exempt from

 execution up to $1,250 of property, plus $350 for each of that person’s unmarried

 dependent children under the age of 21. R.S.Mo. §513.440. Like all exemption laws

 in Missouri, courts construe the head of household exemption liberally in favor of

 the debtor. In re Swigart, 339 B.R. 724, 727 (Bankr. W.D. Mo. 2006).

         Here, the basis of the Trustee’s objection is that the dependents for which the

 Debtor’s exemption is claimed are not the Debtor’s children, and therefore, the head

 of household exemption is not available to the Debtor. The only authority cited by

 the Trustee in support of his position is In re Bean, 2019 WL 2713117 (Bankr. W.D.

 Mo. June 20, 2019). The debtor in Bean claimed a $2,650 head of family exemption

 in her tax refunds under §513.440: the $1,250 base exemption plus the $350 per-

 child exemption for each of her four minor grandchildren. The grandchildren lived

 with the debtor full-time and depended on her for support, but she had not legally

 adopted them. The trustee objected to the exemption, arguing that it could not be


                                            2
Case 20-20719-drd13    Doc 51    Filed 03/02/21 Entered 03/02/21 08:43:33    Desc Main
                                Document      Page 3 of 6



 claimed by a non-parent. The court declined to extend the statute beyond its plain

 meaning: “Absent biological parenthood or its legal equivalent, neither the plain

 language of §513.440 nor governing precedent permit a head of family to claim the

 per-child exemption for his or her grandchildren.” Id. at *3.

       In support of its plain language approach, the Bean court cited In re Turpen,

 482 B.R. 273 (8th Cir. BAP 2012).      In that case, the debtor was single, and lived

 with his two minor children, an unrelated woman, and the woman’s three minor

 children. He claimed the head of family exemption of $1,250, plus $350 each for

 his own two children and the woman’s three children. The trustee objected to the

 latter on the basis that they were not related to the debtor. The bankruptcy court

 agreed. On appeal, the debtor countered that §513.440 was ambiguous -- the statute

 included all children of the family, he argued, not only the children of the head of

 the family. The BAP found the debtor’s argument creative, but unfounded. It

 affirmed the bankruptcy court, concluding that “[t]he language of §513.440 plainly

 states that only a child belonging to the head of the family — by either blood or

 adoption — qualifies for the unmarried dependent child exemption.” Id. at 275.

       In contrast to the debtor in the Bean case, this Debtor is the legal guardian of

 two of her great-grandchildren she claims as dependents. The Turpen case is also

 distinguishable in that the debtor’s dependents there were not related to the debtor

 by either blood or adoption. While these are significant distinctions, they do raise


                                           3
Case 20-20719-drd13    Doc 51    Filed 03/02/21 Entered 03/02/21 08:43:33     Desc Main
                                Document      Page 4 of 6



 the question whether legal guardianship is the legal equivalent of biological

 parenthood or adoption under Missouri law.

       In Missouri, letters of guardianship are issued when parents are unwilling,

 unable or adjudged unfit to parent. R.S.Mo. §475.030. See also Flathers v. Flathers,

 948 S.W. 2d 463, 468 (Mo. App. W.D. 1997)(granting of letters of guardianship is

 done “as a stop-gap measure to provide for the care and custody of a minor for the

 period of time when the natural guardian-parent is unable, unwilling or unfit to

 perform this parental function”). A guardian’s duties are to provide for the ward’s

 education, support and maintenance; the guardian is entitled to custody and control

 and any other powers enumerated by the court issuing the order granting

 guardianship. R.S.Mo. §475.120. Simply put, the legal guardian substitutes for the

 parent.

       At the hearing on the Trustee’s objection, the Debtor asserted that she is the

 legal guardian of two of her great-grandchildren, and is responsible for their support.

 The Debtor’s legal guardianship can be treated for purposes of §513.440 as the legal

 equivalent of biological parenthood, and as a result, the Debtor is permitted to claim

 the exemption for those great-grandchildren.

       Another line of cases supports the conclusion, albeit indirectly, that the Debtor

 is entitled to claim the per-child exemption for the dependents under her legal

 custody and control. Decisions focusing on the “head of family” requirement reflect


                                           4
Case 20-20719-drd13    Doc 51    Filed 03/02/21 Entered 03/02/21 08:43:33    Desc Main
                                Document      Page 5 of 6



 the liberal construction of the term by Missouri courts. For example, exemptions

 have been allowed in situations in which relatives, other than parents, have assumed

 the moral obligation to support certain children. See, e.g., In re Arnold, 193 B.R.

 897 (Bankr. W.D. Mo. 1996)(holding that a debtor supporting his wife’s children

 from previous marriages was entitled to a per-child exemption); In re Townsend, 344

 B.R. 915 (Bankr. W.D. Mo. 2006)(debtor qualified for dependent exemption as the

 head of a family consisting of herself, her same-sex partner, and the partner’s two

 children).   Courts have considered several factors when determining whether a

 debtor qualified as a head of the family entitled to the exemption, including whether

 the debtor 1) provides substantial economic support, 2) files as head of household

 on her tax return, 3) lists sufficient expenses on her schedules, and 4) claims the

 family members as dependents on Schedule J. See In re Diedrich, 2017 WL

 6568051, *2 (Bankr. W.D. Mo. Dec. 22, 2017); In re Swigart, 339 B.R. at 728-29.

       Applying these factors to the case at hand, the evidence weighs in favor of

 allowing the exemption for the Debtor’s great-grandchildren. The Debtor asserted

 that she was the main financial provider for their care. Her Schedules indicate a

 monthly expense of $650 for food and housekeeping supplies, an amount that seems

 appropriate to cover their needs as well as her own. She claimed them as dependents

 on her Schedule J. Although this case does not turn on whether the Debtor is the




                                           5
Case 20-20719-drd13     Doc 51    Filed 03/02/21 Entered 03/02/21 08:43:33    Desc Main
                                 Document      Page 6 of 6



 “head of family,” these facts are similar to other circumstances under which a non-

 parent has been allowed to claim the head of family exemption, as noted previously.

                                 III.   CONCLUSION

       Based on the foregoing, the Court concludes that the Debtor is entitled to the

 per-child exemption set forth in §513.440 for the two dependents for whom she is

 legal guardian, but is not entitled to that exemption for the two dependents for whom

 she is not. The Trustee’s objection is hereby sustained in part, and overruled in part.

 Accordingly, the Debtor will be permitted to claim an exemption under §513.440 in

 the amount of $1,950: $1,250 as head of the family, plus $350 each for two of her

 great-grandchildren.



 Dated: March 2, 2021                    /s/ Dennis R. Dow
                                         DENNIS R. DOW
                                         UNITED STATES BANKRUPTCY JUDGE




                                            6
